Per Curiam.
The rule asked is substantially a repetition of the statute on the subject, and this statute has now been so often construed in cases reported, that a rule is not needed for the practical application of the statute. If there should be, the opinion of the court being that there is not anything in a rule of the kind which might be intended to direct what the court at special, term should do in each particular litigation, such a rule would contravene the statute which intends that each application shall be passed upon on its own merits after hearing both sides.
The application should be denied.